Exihibit 10.1

 

Q.E.P. CO., INC.

OMNIBUS STOCK PLAN OF 1996

 

(Amended July 9, 2004)

 

1.   PURPOSE

 

The purpose of this Plan is to promote the interest of the Corporation and its
stockholders and the Corporations’ success through awards of incentive stock
options, nonqualified stock options, restricted stock, performance units,
performance shares, dividend equivalents and other incentive awards to Employees
and Directors of the Corporation and its Subsidiaries and to selected
Consultants who, in the course of their business activities, direct a
significant amount of business to the Corporation.

 

2.   DEFINITIONS

 

“AWARD” means any form of stock option, restricted stock, Performance Unit,
Performance Share, stock appreciation right, dividend equivalent or other
incentive award granted under the Plan.

 

“AWARD NOTICE” means any written notice from the Corporation to a Participant or
agreement between the Corporation and a Participant that establishes the terms
applicable to an Award.

 

“BOARD OF DIRECTORS” means the Board of Directors of the Corporation.

 

“CODE” means the Internal Revenue Code of 1986, as amended.

 

“COMMITTEE” means the Compensation Committee of the Board of Directors, or such
other committee designated by the Board of Directors, which is authorized to
administer the Plan under Section 3 hereof. The number of persons who shall
serve on the Committee shall be specified from time to time by the Board of
Directors; however, it is intended that the Committee will be composed in a
manner that meets the requirements described in Exchange Act Rules 16b-3(d) (1)
and 16-3(b) (3) such that the Plan will qualify under Rule 16b-3 with regard to
Awards to persons who are subject to Section 16 of the Exchange Act. If at any
time no Committee shall be in office, the functions of the “Committee” under the
Plan shall be exercised by the Board.

 

“COMMON STOCK” means shares of the common stock, par value $.001 per share, of
the Corporation.

 

“CONSULTANT” means any individual who renders services directly to the
Corporation or a Subsidiary or to the Corporation’s customers as defined and
designated from time to time by the Committee.



--------------------------------------------------------------------------------

“CORPORATION” means Q.E.P. Co., Inc.

 

“DIRECTOR” means a member of the Board or a member of the board of directors of
a Subsidiary.

 

“EMPLOYEE” means any employee of the Corporation or a Subsidiary whose
performance the Committee determines can have a significant effect on the
success of the Corporation. The term “Employee” shall not include any individual
who is not treated as an employee on the payroll records of the Corporation or
applicable Subsidiary, even if such individual is determined to be a common law
employee by a court or governmental agency.

 

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

 

“FAIR MARKET VALUE” means, as of a specified date, (i) if the Common Stock is
listed for trading on The NASDAQ Stock Market or a national securities exchange,
the per share closing sale price of the Common Stock on such date on the
exchange on which it is so listed, as the case may be, (ii) if the Common Stock
is not listed for trading on The NASDAQ Stock Market or a national securities
exchange, but is traded in the over-the-counter market, the per share closing
bid price of the Common Stock on such date as reported by NASDAQ or an
equivalent generally accepted reporting service, (iii) if the Common Stock is
not listed for trading on The NASDAQ Stock Market or on any national securities
exchange and if trading in the Common Stock is not reported by NASDAQ, the
lowest per share bid price of the Common Stock on such date as reported in the
“pink sheets” published by National Quotation Bureau, Incorporated, (iv) if no
such reported price is reported for such date pursuant to (i), (ii), or (iii)
above, then the closing sale price, closing bid price or lowest per share bid
price, respectively, on the first preceding day on which so reported, or (v) if
the Common Stock is not so traded and/or reported for a 30-day period
immediately preceding the date for determining Fair Market Value, the amount
determined by the Committee, using such factors as the Committee considers
relevant and acting in good faith and in conformity with the requirements of
Section 422 of the Code, pursuant to such method as it may establish for
determining Fair Market Value.

 

“PARTICIPANT” means any individual to whom an Award is granted under the Plan.

 

“PERFORMANCE SHARE” means a Unit expressed in terms of, or valued by reference
to, a share of Common Stock.

 

“PERFORMANCE UNIT” means a Unit valued by reference to designated criteria
established by the Committee, other than Common Stock.

 

“PLAN” means this Plan, which shall be known as Q.E.P. Co., Inc. Omnibus Stock
Plan of 1996, as amended.



--------------------------------------------------------------------------------

“RULE 16B-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor rule.

 

“SUBSIDIARY” means a corporation or other business entity (i) of which the
Corporation directly or indirectly has an ownership interest of 50% or more, or
(ii) of which the Corporation has the right to elect or appoint 50% or more of
the members of the board of directors or other governing body. A Subsidiary
shall include both currently owned Subsidiaries and any Subsidiary hereafter
acquired.

 

“UNIT” means a bookkeeping entry used by the Corporation to record the grant of
an Award until such time as the Award is paid, cancelled, forfeited or
terminated.

 

3.   ADMINISTRATION

 

  A.   The Plan shall be administered by the Committee. The Committee shall have
the exclusive authority to (i) construe and interpret the Plan; (ii) promulgate,
amend and rescind rules relating to the implementation of the Plan; (iii) make
all determinations necessary or advisable for the administration of the Plan,
including the selection of Employees, Consultants and affiliated individuals who
shall be granted Awards, the number of shares of Common Stock or Units to be
subject to each Award, the Award price, if any, the vesting or duration of
Awards, and the designation of stock options as incentive stock options or
non-qualified stock options; (iv) determine the disposition of Awards in the
event of a Participant’s divorce or dissolution of marriage; (v) determine
whether Awards will be granted alone or in combination or in tandem with other
Awards; (vi) determine whether cash will be paid or Awards will be granted in
replacement of, or as alternatives to, other grants under the Plan or any other
incentive or compensation plan of the Corporation, a Subsidiary or an acquired
business unit.

 

  B.   Subject to the requirement of applicable law, the Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan, any
Award, or any Award Notice; take any and all other actions it deems necessary or
advisable for the proper administration of the Plan; designate persons other
than members of the Committee to carry out its responsibilities; and prescribe
such rules, conditions and limitations as it may deem appropriate; except that
the Committee may not delegate its authority with regard to the selection for
participation of, or the granting of Awards to, persons who are subject to
Section 16 of the Exchange Act. Any determination, decision, or action of the
Committee in connection with the construction, interpretation, administration,
or application of the Plan shall be final, conclusive and binding upon all



--------------------------------------------------------------------------------

persons validly claiming under or through persons participating in the Plan. A
member of the Committee will not be liable for performing any act or making any
determination in good faith.

 

  C.   The Committee may at any time, and from time to time amend or cancel any
outstanding Award, but only with the consent of the person to whom the Award was
granted.

 

  D.   Any Awards granted to the officers of the Corporation considered “covered
employees” under Code section 162(m) (3) which are intended to comply with the
exemption provided by Code section 162(m) (4) (C) shall be approved by the Board
or a committee of the Board (which may be the Committee) that meets the
requirements of Section 1.162-27(e) (3) of the Income Tax Regulations.

 

4.   ELIGIBILITY

 

  A.   Any Employee is eligible to become a Participant in the Plan.

 

  B.   Directors who are not Employees of the Corporation or a Subsidiary shall
receive Awards in accordance with Section 7.

 

  C.   Consultants who are not Directors of the Corporation shall be eligible to
receive Awards in accordance with Section 8.

 

5.   SHARES AVAILABLE

 

  A.   Subject to Section 16 of the Plan, the maximum number of shares of Common
Stock available for Award grants (including incentive stock options) shall be
1,000,000. Notwithstanding the foregoing sentence, the maximum number of shares
of Common Stock that may be awarded under this Plan in the form of restricted
stock awards pursuant to Section 10 may be limited by the Committee. Any shares
of Common Stock subject to an Award that expires or otherwise terminates without
having been exercised, any shares of Common Stock that are subject to an Award
that are forfeited, and any shares of Common Stock withheld for the payment of
taxes with respect to an Award shall continue to be available for Awards under
the Plan.

 

6.   TERM

 

  A.   The Plan became effective on June 20, 1996, and shall continue in effect
until June 20, 2014.



--------------------------------------------------------------------------------

7.   SPECIAL RULES FOR AWARDS OF OPTIONS TO NON-EMPLOYEE DIRECTORS AND
CONSULTANTS

 

  A.   Options granted to Participants who are not Employees of the Corporation
or a Subsidiary shall be subject to the following terms:

 

  (i)   The exercise price of the option shall be not less than 85% of the Fair
Market Value on the date of grant of the option, payable in accordance with the
alternatives stated in Section 9.B.(ii) of the Plan;

 

  (ii)   The term of the option shall be not less than five nor more than ten
years;

 

  (iii)   The options shall be exercisable in accordance with such vesting and
other conditions as the Committee shall specify; and

 

  (iv)   The options shall be subject to Section 14 of the Plan.

 

8.   [Intentionally Omitted]

 

9.   STOCK OPTIONS

 

  A.   Awards may be granted in the form of stock options. Stock options may be
incentive stock options within the meaning of Section 422 of the Code or
non-qualified stock options (i.e., stock options which are not incentive stock
options). Each stock option granted shall be evidenced by a written option
agreement executed by the Corporation and the Participant who receives the
option.

 

  B.   Subject to Section 9.C relating to incentive stock options, options shall
be in such form and contain such terms as the Committee deems appropriate. While
the terms of options need not be identical, each option shall be subject to the
following terms:

 

  (i)   The exercise price shall be the price set by the Committee but may not
be less than 85% of the Fair Market Value of the underlying shares of Common
Stock on the date of the grant.

 

  (ii)   The exercise price shall be paid in cash (including check, bank draft,
or money order), or at the discretion of the Committee, but only to the extent
permitted under applicable law (including the Sarbanes-Oxley Act of 2002), all
or part of the purchase price may be paid by delivery of the optionee’s full
recourse promissory note, delivery of Common Stock already owned by the
Participant for at least six months and valued at its



--------------------------------------------------------------------------------

Fair Market Value, or any combination of the foregoing methods of payment. In
the case of incentive stock options, the terms of payment shall be determined at
the time of grant.

 

  (iii)   Promissory notes given as payment of the exercise price, if permitted
by the Committee, but only to the extent permitted under applicable law
(including the Sarbanes-Oxley Act of 2002), shall contain such terms as set by
the Committee which are not inconsistent with the following: the unpaid
principal shall bear interest at a rate set from time to time by the Committee;
payments of principal and interest shall be made no less frequently than
annually; no part of the note shall be payable later than ten (10) years from
the date of purchase of the underlying shares of Common Stock; and the optionee
shall give such security as the Committee deems necessary to ensure full
payment.

 

  (iv)   The term of an option may not be greater than ten years from the date
of the grant.

 

  (v)   Neither a person to whom an option is granted nor such person’s legal
representative, heir, legalee or distributee shall be deemed to be the holder
of, or to have any of the rights of a holder or owner with respect to, any
shares of Common Stock subject to such option unless and until such person has
exercised the option.

 

  C.   The following special terms shall apply to grants of incentive stock
options:

 

  (i)   Subject to Section 9.C (ii) of the Plan, the exercise price of each
incentive stock option shall not be less than 100% of the Fair Market Value of
the underlying shares of Common Stock on the date of the grant.

 

  (ii)   No incentive stock option shall be granted to any Employee who directly
or indirectly owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless at the time of such
grant the exercise price of the option is at least 110% of the Fair Market Value
of the underlying shares of Common Stock subject to the option and such option
is not exercisable after the expiration of five years from the date of the
grant.

 

  (iii)   No incentive stock option shall be granted to a person in his capacity
as an Employee of a Subsidiary if the Corporation has less than 50% ownership
interest in such Subsidiary.



--------------------------------------------------------------------------------

  (iv)   The aggregate Fair Market Value, determined on the date of grant, of
Common Stock with respect to which any Incentive Stock Options under the Plan
and all other plans of the Corporation or its Subsidiaries may become
exercisable by any individual for the first time in any calendar year shall not
exceed $100,000.

 

  (v)   Options shall contain such other terms as may be necessary to qualify
the options granted therein as incentive stock options pursuant to Section 422
of the Code, or any successor statute, including that such incentive stock
options shall be granted only to Employees, that such incentive stock options
are non-transferable, and which shall conform to all other requirements of the
Code.

 

10.   RESTRICTED STOCK

 

  A.   Awards may be granted in the form of restricted stock.

 

  B.   Grants of restricted stock shall be awarded in exchange for consideration
in an amount determined by the Committee. The price, if any, of such restricted
stock shall be paid in cash, or at the discretion of the Committee, but only to
the extent permitted under applicable law (including the Sarbanes-Oxley Act of
2002), all or part of the purchase price may be paid by delivery of the
Participant’s full recourse promissory note, delivery of Common Stock already
owned by the Participant for at least six months and valued at its Fair Market
Value, or any combination of the foregoing methods of payment, provided no less
than the par value of the stock is paid in cash, and the Participant has
rendered no less than three months prior service to the Corporation.

 

  C.   Restricted stock awards shall be subject to such restrictions as the
Committee may impose and may include, if the Committee shall so determine,
restrictions on transferability and restrictions relating to continued
employment.

 

  D.   The Committee shall have the discretion to grant to a Participant
receiving restricted shares all or any rights of a stockholder while such shares
continue to be subject to restrictions.

 

11.   PERFORMANCE UNITS AND PERFORMANCE SHARES

 

  A.   Awards may be granted in the form of Performance Units or Performance
Shares. Awards of Performance Shares shall refer to a commitment by the
Corporation to make a distribution to the Participant or to his beneficiary
depending on (i) the attainment of the performance objective(s) and other
conditions established by the Committee and (ii) the base value of the
Performance Unit or Performance Shares, respectively, as established by the
Committee.



--------------------------------------------------------------------------------

  B.   Settlement of Performance Units and Performance Shares may be in cash, in
shares of Common Stock, or a combination thereof. The Committee may designate a
method of converting Performance Units into Common Stock, including, but not
limited to, a method based on the Fair Market Value of Common Stock over a
series of consecutive trading days.

 

  C.   Participants shall not be entitled to exercise any voting rights with
respect to Performance Units or Performance Shares, but the Committee in its
sole discretion may attach dividend equivalent to such Awards.

 

12.   STOCK APPRECIATION RIGHTS

 

  A.   Awards may be granted in the form of stock appreciation rights. Stock
appreciation rights may be awarded in tandem with a stock option, in addition to
a stock option, or may be free-standing and unrelated to a stock option.

 

  B.   A stock appreciation right entitles the Participant to receive from the
Corporation an amount equal to the positive difference between (i) the Fair
Market Value of Common Stock on the date of exercise of the stock appreciation
right and (ii) the grant price or some other amount as the Committee may
determine at the time of grant (but not less than the Fair Market Value of
Common Stock on the date of grant).

 

  C.   Settlement of stock appreciation rights may be in cash, in shares of
Common Stock, or a combination thereof, as determined by the Committee.

 

13.   DEFERRAL OF AWARDS

 

At the discretion of the Committee, payment of an Award, dividend equivalent, or
any potion thereof may be deferred until a time established by the Committee.
Deferrals shall be made in accordance with guidelines established by the
Committee to ensure that such deferrals comply with applicable requirements of
the Code and its regulations. Deferrals shall be initiated by the delivery of a
written, irrevocable election by the participant to the Committee or its
nominee. Such election shall be made prior to the date specified by the
Committee. The Committee may also (A) credit interest equivalents on cash
payments that are deferred and set the rates of such interest equivalents and
(B) credit dividends equivalents on deferred payments denominated in the form of
shares of Common Stock.



--------------------------------------------------------------------------------

14.   EXERCISE OF STOCK OPTIONS OR OTHER AWARDS UPON TERMINATION OF EMPLOYMENT
OR SERVICES

 

  A.   Except as otherwise provided by the Committee or by the Board of
Directors pursuant to Section 14.B. hereof, and subject to Section 22 hereof,
options granted under the Plan shall be exercisable upon the Participant’s
termination of service within the periods set forth below. With respect to
Consultants who receive options under the Plan, the Committee shall determine
what shall constitute termination of service for purposes of this Section 14.

 

  (i)   If on account of death, stock options may be exercised within 12 months
of such event by the person or persons to whom the Participant’s rights pass by
will or the laws of descent or distribution;

 

  (ii)   If on account of retirement (as defined from time to time by
Corporation policy), stock options may be exercised within three months of such
termination;

 

  (iii)   If on account of resignation, stock options may be exercised within
one month of such termination;

 

  (iv)   If for cause (as defined from time to time by Corporation policy), no
unexercised option shall be exercisable to any extent after termination;

 

  (v)   If on account of the taking of leave of absence for the purpose of
serving the government or the country in which the principal place of employment
of the Participant is located, either in a military or a civilian capacity, or
for such other purpose or reason as the Committee may approve, a Participant
shall not be deemed during the period of any such absence alone, to have
terminated his service, except as the Committee may otherwise expressly provide;

 

  (vi)   If on account of disability, stock options may be exercised within one
year following the disability of the Participant; and

 

  (vii)   If for any reason other than death, retirement, resignation, cause or
disability, stock options may be exercised within three months of such
termination.

 

  B.   An unexercised option shall be exercisable after a Participant’s
termination of service only to the extent that such option was exercisable on
the date of the Participant’s termination of service. Notwithstanding the
foregoing, the Committee and the Board of Directors shall have the power to
accelerate the



--------------------------------------------------------------------------------

exercisability of options, whether before or after a Participant’s termination
of service, and to permit options to remain exercisable after a Participant’s
termination of service for periods longer than those set forth in Section 14.A.,
subject to compliance with applicable law.

 

  C.   In no case may an unexercised option be exercised to any extent by anyone
after expiration of its term.

 

  D.   To the extent any Award other than stock options is exercisable by a
Participant, such Award shall be exercisable after termination of service (in
the case of Employees) within the time periods specified in A (i) to A (vii)
above, subject to the provisions of Section 14.B. In the case of a non-Employee
Participant, such Award will be exercisable in accordance with the terms thereof
unless the Committee has required continued service to the Corporation or a
Subsidiary as a condition to the exercise of an Award, in which event the
exercise of an Award following termination of services by a non-Employee
Participant shall be provided for by the Committee.

 

15.   NONASSIGNABILITY

 

The rights of a Participant under the Plan shall not be assignable by such
Participant, by operation of law or otherwise, except by will or the laws of
descent and distribution. During the lifetime of the person to whom a stock
option or similar right (including a stock appreciation right) is granted, such
person alone may exercise it. No Participant may create a lien on any funds,
securities, rights or other property to which such Participant may have an
interest under the Plan, or which is held by the Corporation for the account of
the Participant under the Plan.

 

16.   ADJUSTMENT OF SHARES AVAILABLE

 

The Committee shall make appropriate and equitable adjustments in the shares of
Common Stock available for future Awards and the number of shares of Common
Stock covered by unexercised, unvested or unpaid Awards upon the subdivision of
the outstanding shares of Common Stock; the declaration of a dividend payable in
Common Stock; the declaration of a dividend payable in a form other than Common
Stock in an amount that has a material effect on the price of the shares of
Common Stock; the combination or consolidation of the outstanding shares of
Common Stock (by reclassification or otherwise) into a lesser number of shares
of Common Stock; a recapitalization; or a similar event.



--------------------------------------------------------------------------------

17.   PAYMENT OF WITHHOLDING TAXES

 

As a condition to receiving or exercising an Award, as the case may be, the
Participant shall pay to the Corporation or the employer Subsidiary the amount
of all applicable Federal, state, local and foreign taxes required by law to be
paid or withheld relating to receipt or exercise of the Award. Alternatively,
the Corporation may withhold shares of Common Stock with an aggregate Fair
Market Value equal to such withholding taxes, from any Award in shares of Common
Stock, to the extent the withholding is required by law. The Corporation also
may deduct such withholding taxes from any Award paid in cash.

 

18.   AMENDMENTS

 

The Board of Directors may amend the Plan at any time and from time to time,
subject to the receipt of stockholder approval where required by applicable law.
Rights and obligations under any Award granted before amendment of the Plan
shall not be materially altered or impaired adversely by such amendment, except
with consent of the person to whom the Award was granted.

 

19.   REGULATORY APPROVALS AND LISTINGS

 

Notwithstanding any other provision in the Plan, the Corporation shall have no
obligation to issue or deliver certificates for shares of Common Stock under the
Plan prior to (A) obtaining approval from any governmental agency which the
Corporation determines is necessary or advisable, (B) admission of such shares
to listing on the stock exchange on which the Common Stock may be listed, and
(C) completion of any registration or other qualification of such shares under
any state or Federal law or ruling of any governmental body which the
Corporation determines to be necessary or advisable.

 

20.   NO RIGHT TO CONTINUED EMPLOYMENT OR GRANTS

 

Participation in the Plan shall not give any Employee any right to remain in the
employ of the Corporation or any Subsidiary. Further, the adoption of this Plan
shall not be deemed to give any Employee or other individual the right to be
selected as a Participant or to be granted an Award.

 

21.   NO RIGHT, TITLE, OR INTEREST IN CORPORATION ASSETS

 

No Participant shall have any rights as a stockholder of the Corporation until
Participant acquires an unconditional right under an Award to have shares of
Common Stock issued to such Participant. In the case of a recipient of a stock
option, the unconditional right to have shares of Common Stock issued to such
Participant shall be defined as the date upon which the Participant



--------------------------------------------------------------------------------

has exercised the stock option and tendered valid consideration to the
Corporation for the exercise thereof. To the extent any person acquires a right
to receive payments from the Corporation under this Plan, such rights shall be
no greater than the rights of an unsecured creditor of the Corporation.

 

22.   SPECIAL PROVISION PERTAINING TO PERSONS SUBJECT TO SECTION 16

 

With respect to persons subject to Section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 under the Exchange Act, as such Rule may be amended from time to time, or
its successor under the Exchange Act. To the extent any provision of the Plan or
action by the Plan administrators fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable by the Plan
administrators.

 

23.   INDEMNIFICATION

 

In addition to such other rights of indemnification as they may have as
Directors, the members of the Board of Directors or the Committee administering
the Plan shall be indemnified by the Corporation against reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted thereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such member is liable for
negligence or misconduct in the performance of his duties; provided that within
60 days after institution of any such action, suit or proceeding, the member
shall in writing offer the Corporation the opportunity, at its own expense, to
handle and defend the same.

 

24.   GOVERNING LAW

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware.